Citation Nr: 0402667	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  97-11 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for narcolepsy.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
October 1985.  

This appeal arises from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The October 1997 rating decision denied multiple claims.  The 
Board of Veterans' Appeals (Board) in May 1999, October 2002, 
November 2000 and June 2003 adjudicated all issues on appeal 
except the issue of service connection for narcoplepsy.  In 
November 2000 the Board remanded the issues of service 
connection for myoclonus with narcoplepsy.  The purpose of 
the remand was to provide the veteran a VA examination and to 
obtain a medical opinion.  The examination and opinion were 
obtained and, in a decision entered in June 2003, the Board 
granted service connection for myoclonus and remanded the 
claim for service connection for narcolepsy for the RO to 
consider the report of the January 2003 VA neurologic 
examination in the first instance, consistent with the 
holding in DVA v. Principi, 327 F. 3d 1339 (2003).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Stegall v. West, 11  
Vet. App. 268 (1998) held that a remand by the Board confers 
on the veteran as a matter of law, the right to compliance 
with the remand orders.  It imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  The 
RO implemented the Board's grant of service connection for 
myoclonus, assigning a 10 percent rating; considered the 
report of the January 2003 VA examination, readjudicated and 
confirmed its earlier denial of service connection for 
narcolepsy, and issued a supplemental statement of the case 
to the veteran in July 2003.  The RO has complied with the 
remand orders.  

In addition to myoclonus (rated 10 percent), service 
connection is currently in effect for loss of use of right 
upper and lower extremities secondary to a cervical spine 
fracture, rated 100 percent; cognitive deficit due to a 
cervical spine fracture, rated 50 percent; avascular necrosis 
of the left knee, secondary to a cervical spine fracture, 
rated 20 percent; partial paralysis of the left lower 
extremity, secondary to a cervical spine fracture, rated 20 
percent; status -post fracture of C3-4 with limitation of 
motion of the cervical spine, rated 40 percent; status-post 
left wrist tendon sheath repair secondary to a cervical spine 
fracture, rated 10 percent; and donor site scar, left iliac 
crest, rated zero percent.  In addition to a combined 
service-connected rating of 100 percent, the veteran is in 
receipt of special monthly compensation under 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(3) at a rate intermediate 
between (m) and (n) on account of loss of use of the right 
upper and lower extremities, with additional disability, 
cognitive deficit, independently ratable at 50 percent.  The 
sole issue that remains in appellate status is entitlement to 
service connection for narcolepsy. 


FINDING OF FACT

A VA neurology examination in January 2003 ruled out a 
diagnosis of narcolepsy and there is no competent evidence 
dated in recent years that shows a diagnosis of the claimed 
disorder.  


CONCLUSION OF LAW

Service connection for claimed narcolepsy is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002), became law.  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits, which evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  

In the instant case, the appellant filed her claim that is 
the subject of this appeal before the enactment of VCAA.  
However, the VA Office of General Counsel, after reviewing 
all of the relevant law and regulations, recently held that 
the regulatory provisions of 38 C.F.R. § 3.159 implementing 
the duty to notify and duty to assist provisions of the VCAA 
were expressly provided for retroactive application for all 
claims that were pending before VA on November 9, 2000.  As 
such, these regulatory provisions were construed to apply 
retroactively.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board. 38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
VCAA is applicable to claims or appeals pending before the 
RO or the Board on the date of its enactment.

The veteran has been informed of the evidence obtained on his 
behalf in the May 1999, October 2002, November 2000 and June 
2003 decisions and remands of the Board and of the evidence 
necessary to support his claim.  In reviewing these 
documents, the Board finds that the RO notified the veteran 
of the information and evidence necessary to substantiate his 
claim, which evidence the veteran was expected to obtain and 
submit, and which evidence would be obtained by VA.  38 
U.S.C.A. § 5103(a) and (b) (West 2002); Quartuccio, supra.  
The RO obtained all medical records identified by the 
veteran; there is no indication of any outstanding relevant 
medical records that have not been obtained.  On this latter 
point, the Board notes that the veteran applied for Social 
Security disability benefits in 1994 but that claim predates 
the period from 1996 onward during which the veteran had 
symptoms of jerking and inattention which are the subject of 
this decision.  The earlier symptoms of difficulty sleeping 
which appear in the records from 1988 have been related to 
pain and to the later appearing jerking or myoclonus.  In 
addition, as noted above, there is no competent evidence 
dated in recent years showing the claimed disorder and a 
diagnosis of narcolepsy was recently specifically ruled out 
by VA neurology examination.  See Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998.  In view of the foregoing and based on 
the date of his Social Security claim, the Board finds no 
benefit would flow to the veteran in further delaying his 
appeal by remanding it to the RO to obtain copies of his 
Social Security records.  

As noted above, an examination and opinion have been obtained 
pursuant to the Board's remand; the medical evidence 
currently of record is adequate to adjudicate this appeal; 
there is no suggestion of any additional relevant medical 
records that have not been obtained.  The Board finds that 
the duties to notify and assist have been met.

As to the question of VCAA notice, the Board notes that the 
RO decision that was the subject of this appeal was entered 
in October 1997, three years before the enactment of VCAA.  
Obviously, the RO could not provide notice of law that did 
not exist.  After its enactment, the RO did provide the 
veteran with the regulations implementing VCAA.  The Board 
finds that, in the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible and, in light of the above, the veteran 
will not be prejudiced as a result of the Board proceeding to 
decide his claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background.  Service medical records reveal the 
veteran was injured in a motor vehicle accident in service.  
He sustained a cervical spine injury.  

In March 1986 the RO granted service connection for residuals 
of a spinal cord injury.  

October 1988 VA records revealed the veteran's sleep had been 
somewhat affected by his aches and pains.  His wife had 
noticed that he tended to have absent type spells with no 
specific motor component.  They lasted a few seconds and he 
just acted as if he was not paying attention, but the veteran 
denied being aware of anything happening during the spells.  
The examiner noted the veteran's history of a head injury and 
recommended that he be seen in neurology.  

The veteran first reported difficulty sleeping in December 
1995.  He told a VA physician he was having difficulty 
sleeping at night due to pain.  At that time he was being 
treated for left wrist pain.  March 1996 VA records reveal 
the veteran reported a history of having problems sleeping 
for two years.  In February 1997 the veteran was evaluated at 
VA for episodes of myoclonus.  The veteran reported that two 
weeks previously he had been watching television and had 
woken up three minutes latter face down on the floor with 
flinging and jerking motions of his left lower and upper 
extremities.  He took 10 mg of Valium and the jerking stopped 
within thirty minutes.  The assessment was the veteran had an 
event which might be epileptiform and an electroencephlogram 
(EEG) was recommended.  May 1997 VA records again noted 
jerking of the limbs.  August 1997 VA records noted the 
veteran had not had a seizure or myoclonus for six months.  
He was still having narcoleptic occurrences at night.  

A VA examination was conducted in May 1997 to determine if 
the veteran had epilepsy or narcoplepsy related to his 
injuries in service.  The examiner noted the veteran's 
inservice history of being unconscious for several days after 
the accident.  There was no skull fracture and no history of 
a designated head or brain injury.  The complaint of epilepsy 
had only occurred during the last year.  A March 1997 EEG was 
normal.  There was no evidence of epileptiform activity on 
the study.  A computerized tomography scan (CT) in April 1996 
had shown some encephalomalacia.  The Magnetic Resonance 
Imaging (MRI) showed some evidence of frontal lobe disease.  
It was unclear if that was the cause of the spells the he was 
having.  Therefore, the diagnosis of convulsive disorder 
could not be made at that time.  The final assessment was the 
veteran had a closed head injury involving brain structures 
in the frontal lobe, with residual mild right hemiparesis 
involving the arm and leg, with increased reflexes on that 
side.  (As noted in the Introduction to this decision, 
service connection is already in effect for multiple 
residuals of in-service head and neck trauma, to include 
cognitive deficit, which are rated (combined) 100 percent.)  
There was no evidence for epilepsy based on 
electroencephalogram and on features of the veteran's 
clinical history.  

In January 2003 the veteran was again evaluated regarding the 
possibility of his having spinal myoclonus and/or 
narcoplepsy.  After reviewing the veteran's medical chart, 
claims folder, and examining the veteran, the examiner, an 
attending physician in Neurology, wrote the following:  In my 
opinion, it is at least as likely as not that the (veteran) 
has spinal myoclonus, as manifested by intermittent brief 
jerks of the left arm or left leg, resulting from his 
fracture of the cervical spine.  The diagnosis of spinal 
myoclonus is based on the description of the jerking, both as 
provided today and as reported in 1997, along with the 
history of a plausible etiology (cervical spinal cord 
injury).  I do not believe that (the veteran) has or had 
narcoplepsy, as neither he nor his medical record describes 
symptoms convincing for narcoplepsy.  In my opinion, the 
reference to narcolepsy in August 1997 Spinal Cord Injury 
note is an incorrect term used to describe jerking movements 
of his limbs.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(1994).  Secondary 
service connection may be found where a service- connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).   

Analysis.  The veteran has asserted he has narcolepsy as a 
result of the injuries he received in a motor accident in 
service.  In essence he contends he has narcolepsy secondary 
to a head injury he sustained in service.  Regardless of the 
theory of entitlement, however, the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich 
v. Brown, 104 F.3d 1328 (1997). It is well-settled that in 
order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), it was noted that Congress specifically 
limited entitlement for service- connected disease or injury 
to cases where such incidents resulted in disability.  See 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

The claims folder does not include a current diagnosis of 
narcolepsy.  It is clear from the veteran's medical history 
that the veteran had a disorder characterized by symptoms of 
jerking and periods of inattention which various physicians 
considered might be due to a seizure disorder, myoclonus 
and/or narcolepsy.  After studies and examinations were 
performed no confirmed diagnosis of narcolepsy was made by 
any physician.  Earlier testing and examination excluded a 
diagnosis of a seizure or epileptiform disorder.  The January 
2003 VA examiner, following a review of the relevant medical 
evidence, a medical history, and neurological examination of 
the veteran, specifically ruled out a diagnosis of 
narcolepsy.  The examiner opined that the veteran's symptoms 
of jerking and periods of inattention were due to  myoclonus 
rather than narcolepsy and provided a rationale for the 
opinion, with citation to the clinical record.  Service 
connection was subsequently granted for myoclonus.  

There is no current diagnosis of narcolepsy of record.  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In the absence of a current diagnosis of narcolepsy the 
veteran's claim for service connection must be denied.  As 
the preponderance of the evidence is against the claim for 
service connection for narcolepsy, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).










ORDER

Service connection for narcolepsy is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



